Title: From George Washington to Benjamin Lincoln, 11 August 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir
                     Head Quarters Newburgh Augst 11. 1782
                  
                  Having been informed that Major Genl Gates is now in Philadelphia, & being now about to make my ultimate Arrangements for the Campaign, I take the liberty to request you will be pleased to inform me by the earliest conveyance, whether he wishes to be employed in this Army, or not.
                  As it is now in my power to give Gen. Gates a command suitable to his rank, and as I have not heard from him, since I wrote to him on the 18th of March last, I trouble you with this request that I may be still made acquainted with his determination before the disposition of commands is finally concluded.  I have the hon. to be.
                  
                     P.S.  I wrote you on the 6th respecting Hazens Regt.  I wish to be made acquainted wi. the determination respecting it—& whether Genl Hazen himself is to be expected here.
                  
                  
               